Citation Nr: 0209272	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  97-22835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida 


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse





INTRODUCTION

The veteran had active service from January 1943 to August 
1945.  This case comes to the Board of Veterans' Appeals 
(Board) from a May 1996 RO decision which denied a claim for 
a TDIU rating.  A Board videoconference hearing was held on 
this issue in March 2002.  The issue of entitlement to a TDIU 
rating is the only one which will be addressed in the present 
Board decision.

The Board notes some other matters which are not currently 
before it.  A February 2000 RO decision denied service 
connection for post-traumatic stress disorder.  The veteran 
filed a notice of disagreement with this decision, and a 
statement of the case was issued, but an appeal was not 
perfected with a substantive appeal.  A July 2001 RO decision 
denied special monthly compensation based on aid and 
attendance or housebound status.  A subsequent statement from 
the veteran's representative suggests that there may be 
disagreement with this decision; the Board refers such matter 
to the RO for clarification and any necessary action.  
Statements from the veteran and his representative at the 
March 2002 Board hearing suggest he is seeking to reopen a 
previously denied claim for service connection for a back 
disorder, and is claiming service connection for a right knee 
disorder.  The veteran and his representative are advised to 
pursue any such claims through the RO.


FINDINGS OF FACT

1.  For purposes of his TDIU claim, the veteran has a single 
service-connected disability, consisting of residuals of a 
left total knee replacement and a knee scar, rated 60 
percent, and he also receives related special monthly 
compensation based on loss of use of the left foot.

2.  Notwithstanding major adverse effects of non-service-
connected disabilities and advanced age, the veteran's 
service-connected left knee condition is now of a severity to 
preclude him from securing or following substantially gainful 
employment.  


CONCLUSION OF LAW

The requirements for a TDIU rating have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for a TDIU rating.  Necessary medical 
and other records have been obtained.  The Board is satisfied 
that the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, and the related VA regulation, 
have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more service-
connected disabilities provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  Where these percentage 
requirements are not met, entitlement to the benefits on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including 
his employment and educational history.  38 C.F.R. 
§§ 3.321(b), 4.16(b).  The Board does not have the authority 
to assign an extraschedular TDIU rating in the first 
instance, although appropriate cases must be referred to the 
Director of the VA Compensation and Pension Service for such 
extraschedular consideration.  Bowling v. Principi, 15 
Vet.App. 1 (2001).

In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities or 
advancing age may be considered.  38 C.F.R. §§ 4.16(a), 4.19.  

The focus of a TDIU claim is on whether the service-connected 
condition would render it impossible for the average person 
to follow a "substantially gainful occupation."  Roberson v. 
Principi, 251 F.3d 1378 (Fed.Cir. 2001).

RO rating decisions indicate the veteran is service-connected 
for a left total knee replacement (rated 60 percent) and a 
left knee scar (rated 0 percent).  However, under the rules 
of 38 C.F.R. § 4.16(a) (conditions involving one lower 
extremity, conditions of common etiology or from a single 
accident, etc.) these represent but one disability (rated 60 
percent) and satisfy the schedular requirements for 
consideration of a TDIU rating.  

Historical records show that during the veteran's 1943-1945 
World War II service, he fractured the left tibia (the 
fracture extended into the knee joint) and required left knee 
surgery (residuals included a left knee operative scar); he 
was medically discharged from service because of left knee 
internal derangement.  After service he was service-connected 
for the left knee condition, and it was rated at different 
levels over the years.  Arthritis developed in the left knee; 
left knee replacement surgery was done in 1984; and 
replacement surgery of the left knee was again done in 1985.  
Residuals of the left knee replacement grew worse in later 
years, and in 1995 he underwent left knee surgery involving 
tibial tray replacement.  Due to the service-connected left 
knee condition, in 1995 the RO granted special monthly 
compensation based on loss of use of the left foot.  Ongoing 
medical records dated into 2001, and testimony at the 2002 
Board hearing, indicate the veteran can ambulate short 
distances with a walker and for longer distances using a 
motorized wheelchair or scooter.  The medical records 
indicate that the magnitude of his problem with ambulation is 
due at least in part to the service-connected left knee 
replacement (with loss of use of the left foot), although 
clearly his non-service-connected ailments play a role as 
well.

As to the veteran's educational background, records generally 
show a high school education, although there is some 
information indicating completion of a couple of years of 
college.  He indicates he last worked in 1984 (around the 
time of one of his left knee surgeries), and he reports 
employment experience in the chemical business, apparently 
mostly in marketing and sales.

While the veteran's service-connected left knee disability 
poses a major impediment to employment, medical records show 
that for years he has had major
non-service-connected conditions (heart disease, diabetes, 
and many other ailments) which by themselves would no doubt 
prevent him from working.  He is also now 87 years old (born 
in December 1914), and such advanced age by itself would keep 
most people from working.  

The Board realizes that a TDIU rating has been denied in 
prior final decisions, but de novo consideration has been 
given to the latest TDIU claim based on the totality of the 
evidence including the most recent medical records dated into 
2001.  As noted, the veteran's impairments from non-service-
connected conditions and advanced age must be excluded from 
the TDIU determination.  In essence, when determining whether 
he meets the criteria for a TDIU rating, the Board must 
assume that he does not have his severe non-service-connected 
conditions and that he is a somewhat younger man who is in 
pre-retirement and willing to work if physically able.  

With this in mind, from the medical and other evidence the 
Board finds there is a reasonable doubt that the veteran's 
service-connected left knee replacement (with associated loss 
of use of the left foot, major difficulty in ambulation, 
etc.) now prevents him individually from performing 
substantially gainful work, including the sales/marketing job 
which he once did.  The evidence for and against the claim is 
about evenly divided, and under such circumstances the 
benefit of the doubt goes to the veteran.  38 U.S.C.A. 
§ 5107(b).  The Board therefore finds that the service-
connected left knee disability prevents gainful employment, 
and a TDIU rating is warranted.


ORDER

A TDIU rating is granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

